DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.

Claim Status
Claims 1-19 are pending.
Claims 1, 10, and 16 are independent.
Claims 1, 6, 10, 14, and 16 are currently amended.
Claims 4, 11, and 13 are previously presented.
Claims 2-3, 5, 7-9, 12, 15, and 17-19 are original.


Response to Arguments
Applicant’s arguments filed 5/2/2022 have been fully considered but are not persuasive.

35 U.S.C. 101 Rejections
Applicant argues that claims 1-19 are directed to eligible subject matter because the claims integrate the abstract idea into a practical application under Step 2A Prong Two of the current framework for determining eligibility.  
With regards to representative claim 1, Applicant argues that the claim applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception and provides meaningful limitations on the alleged abstract idea.  Applicant argues that the claims multiple details steps that the computing system performs, including  "receive payment data from a plurality of external databases of third-party entities indicating payments made by a user to the third-party entities, including a first payment made to a first third-party entity; identify an account of the user with the first third-party entity based on the first payment made; generate first user interface data to be displayed on a user computing device, the first user interface data comprising: an indication of the identified account with the first third-party entity; and an interactive user interface element corresponding to a status of the identified account, wherein the interactive user interface element is configured to take action on the status of the identified account; receive a selection from the user of the interactive user interface element; transmit information regarding the first payment to one or more credit bureaus, wherein the information regarding the first payment is transmitted to the one or more credit bureaus before information regarding the first payment is transmitted by the first third-party entity to the one or more credit bureaus (emphasis added)” (see Remarks, pp. 8-9).
The argument is not persuasive.  The additional elements, including the processor, memory, external databases of third-party entities and user interface elements (including the payment data and interactive interface elements to report payments) represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of reporting payments to one or more credit bureaus.
Applicant further argues that the claimed invention solves a “technical problem” by allowing users to select payments to report to credit bureaus, wherein payments made to the selected accounts can be reflected when calculating the consumer’s credit score which can result in a higher credit score (see Remarks, pg. 9-11).
The argument is not persuasive.  Here, enabling users to select payments to report is not a technical improvement, but an improvement to a business process which is confined entirely to the abstract realm of finance. Likewise, displaying generic graphical user interface elements to enable this business process is not a technical improvement but an improvement confined to the abstract realm.  In determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field.  In making this determination, examiners should determine whether there is a technical explanation as to how to implement the invention in the specification; and the claim itself reflects the improvement in technology.  Here, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  The specification discusses the additional elements, including the computer processor, user device, and user interface elements, at a high level of generality and for their generic functions.  This amounts to merely using the computer as a tool to perform the abstract idea (see MPEP 2106.05(f)) and generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) and thus is not indicative of integration into a practical application.

35 U.S.C. 103 Rejections
The prior rejection of claims 1-3, 7, 9, 10, 13, 14, and 16-18 under 35 U.S.C. 103 as being unpatentable over Lindholme (US 2015/0199757 A1) in view of Pinson (US 2009/0228392 A1) is withdrawn in view of the current amendments and Applicant’s remarks.
The prior rejection of claims 4-6, 11-12, and 19 under 35 U.S.C. 103 as being unpatentable over Lindholme in view of Pinson, further in view of Lohman (US 2012/0173417 A1) is withdrawn in view of the current amendments and Applicant’s remarks.
The prior rejection of claims 8 and 15 under 35 U.S.C. 103 as being unpatentable over Lindholme in view of Pinson, further in view of Nathans (US 2007/0067235 A1) is withdrawn in view of the current amendments and Applicant’s remarks.

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-19 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent system claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method claim 10 and independent product claim 16.  Claim 1 recites the limitations of:
1. (Currently Amended) A computing system, the computing system comprising:
memory; and 
one or more processors in communication with the memory and configured by processor-executable instructions to: 
receive payment data from a plurality of external databases of third-party entities indicating payments made by a user to the third-party entities, including a first payment made to a first third-party entity;
identify an account of the user with the first third-party entity based on the first payment made; 
generate first user interface data to be displayed on a user computing device, the first user interface data comprising: 
the identified account with the first third-party entity; and
an interactive user interface element corresponding to a status of the identified account, wherein the interactive user interface element is configured to take action on the status of the identified account; 
receive a selection from the user of the interactive user interface element; 
transmit information regarding the first payment to one or more credit bureaus, wherein the information regarding the first payment is transmitted to the one or more credit bureaus before information regarding the first payment is transmitted by the first third-party entity to the one or more credit bureaus; 
receive an indication that the first payment has been processed by the one or more credit bureaus; and  
generate second user interface data to be displayed on the user computing device, the second user interface data comprising the indication that the first payment has been reported to the one or more credit bureaus.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “Certain Methods of Organizing Human Activity”.  The claim limitations delineated in bold above recite reporting payments to credit bureaus, which is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The memory, one or more processors, external databases, user computing device, and user interface in Claim 1 is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 10 and 16 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
Claim 1:  memory, one or more processors, external databases, user computing device, and user interface
Claim 10:  external databases, user computing device, user interface,
Claim 16: non-transitory computer storage medium, processor, external databases, user computing device, user interface
The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 10, and 16 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0035-0037] about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 10, and 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims 1, 10, and 16  and thus correspond to “Certain Methods of Organizing Human Activity” and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claims 1-19 are not patent-eligible.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lohman (US 2012/0173417 A1)
Nathans (US 2008/0110973 A1)
Colak (US 2013/0085939 A1)
Zielke (US 7,395,243 B1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T WONG/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        
ERIC WONG
Primary Examiner
Art Unit 3698